Frankenthaler, J.
The plaintiff is not concerned with the controversy between the original defendant and the impleaded defendant (Municipal Service Real Estate Company, Inc., v. D. B. & M. Holding Corporation, 257 N. Y. 423), and it would seem to follow that the provision of section 288 of the Civil Practice Act which permits an examination “ of the original owner of a claim which constitutes, or from which arose, a cause of action acquired by the adverse party’’ (Italics mine) does not authorize an examination of the plaintiff’s assignors. The motion for an examination is denied.